Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-20-2008

Liu v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3031




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Liu v. Atty Gen USA" (2008). 2008 Decisions. Paper 1189.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1189


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 07-3031


                                LOVIS LUANTO LIU,
                                            Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                      Respondent


                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A96-204-303)
                 Immigration Judge: Honorable Charles M. Honeyman


                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 14, 2008

               Before: MCKEE, NYGAARD and ROTH, Circuit Judges

                             (Opinion filed: May 20, 2008)


                                      OPINION


PER CURIAM

      Lovis Luanto Liu, a native of Indonesia, entered the United States in March 2001.

In July 2003, Liu was charged as removable for overstaying his admission period. Liu

conceded removability and applied for asylum, withholding of removal, and relief under
the Convention Against Torture. Liu argued that he would be persecuted in Indonesia

based on his sexual orientation, his Christian religion, and his Chinese ethnicity. After a

hearing, the IJ found the asylum application untimely, denied relief, and ordered Liu

removed to Indonesia. The BIA dismissed the appeal. Liu then filed a timely petition for

review.

       We have jurisdiction to review constitutional claims and questions of law but not

factual or discretionary determinations related to the timeliness of an asylum application.

Sukwanputra v. Gonzales, 434 F.3d 627 (3d Cir. 2006). Liu does not address the

timeliness of his application in his brief or raise any constitutional or legal issues.

       To be eligible for withholding of removal, Liu must demonstrate that it is more

likely than not that his life would be threatened in Indonesia on account of race, religion,

nationality, membership in a particular social group, or political opinion. Tarrawally v.

Ashcroft, 338 F.3d 180, 186 (3d Cir. 2003); 8 U.S.C. § 1231(b)(3)(A). To be eligible for

withholding of removal under the Convention Against Torture, Liu must demonstrate that

it is more likely than not that he would be tortured if removed to Indonesia. 8 C.F.R.

208.16(c)(2). We may reverse the BIA’s decision only if the record permits but one

reasonable conclusion which was not the one reached by the Board. I.N.S. v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).

       In his asylum application, Liu stated that as a child he was robbed and verbally

insulted based on his Chinese ancestry. At a predominantly Muslim junior high school,

Liu felt like an outcast and had to pay extra tuition because of his Chinese ethnicity.

                                               2
Because of his sexuality, he was verbally harassed by classmates at his predominantly

Chinese Christian high school and threatened with expulsion. When he told his family he

was gay, he was beaten by his father. He also stated that his neighbors yelled at him and

graffiti was painted on his parents’ home. His dog was poisoned, and a note was left

referencing his sexual orientation. At his hearing, Liu testified that his neighbors beat

him as well.

       Because Liu had not mentioned being beaten by his neighbors in his asylum

application, the IJ found that testimony not credible. Liu challenges that finding.

However, having assumed Liu was credible, the BIA rejected Liu’s argument that the

mistreatment he suffered amounted to persecution. The BIA noted that Liu did not suffer

any serious injuries and never sought any medical treatment or protection from the

authorities as a result of the harassment.

       We conclude that Liu has not shown that the record compels a finding that his life

would be threatened or he would be tortured if removed to Indonesia so as to entitle him

to withholding of removal or relief under the CAT. Tarrawally v. Ashcroft, 338 F.3d 180,

186 (3d Cir. 2003); 8 C.F.R. § 208.16(c)(2). Accordingly, we will deny the petition for

review.




                                              3